Case 1:21-cr-20346-JEM Document 9 Entered on FLSD Docket 06/21/2021 Page 1 of 1


                     UM TED STA TES DISTRICT COUR T
                     SOUTW RN DISTRICT OF FLOIUDA
                               M lA M lD IVISION

                     CaseNo.21-20346-CR-M ART1NEZ (SEALED)



 IJNITED STATESoFAO RICA,
             Plaintiff,


 V.



 FR AN CY B ED O Y A eta1,
             Defendantts).
                          /



       TH IS C A U SE cam e before the Court and pursuant to proceedings it is

 thereupon,PUR SU A N T TO TI'IE AR RE ST O F Tlv A B O V E N AM ED

 D EFEN D A N T,TI-HS CA SE IS IIER EB Y UN SEM ED .

 D O N E A N D O R D ER ED atM iam i,Florida.



 Dated:6/17/2021



                                                   h



                               L isette M arie R eid
                               U M T ED STA T ES M A G ISTR A TE JU D G E
